UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JEREMIAS MUNOZ,
Movant, 19-CV-11907 (DAB)
. 17-CR-0662-4 (DAB)
-against-
ORDER DIRECTING ORIGINAL
UNITED STATES OF AMERICA, SIGNATURE

Respondent.

 

 

DEBORAH BATTS, United States District Judge:

Movant brings this action pro se. Movant submitted the motion without a signature. Rule
11(a) of the Federal Rules of Civil Procedure provides that “[e]very pleading, written motion,
and other paper must be signed by at least one attorney of record in the attorney’s name — or by a
party personally if the party is unrepresented.” See also Local Civil Rule 11.1(a). The Supreme
Court has interpreted Rule 11(a) to require “as it did in John Hancock’s day, a name handwritten
(or a mark handplaced).” Becker v. Montgomery, 532 U.S. 757, 764 (2001).

CONCLUSION

Movant is directed to resubmit the signature page of the motion with an original signature
to the Court within thirty days of the date of this order. A copy of the signature page is attached
to this order.

The Clerk of Court is directed to mail a copy of this order to Movant and note service on
the docket.

SO ORDERED.

Dated: January 8, 2020

New York, New York Lhe L, Batt

DEBORAH A. BATTS
United States District Judge

 
Case 1:19-cv-11907-DAB Document’ Filed 12/26/19 Page 12 of 17

Page [3

AO 243 (Rev. 01/15). 7
Therefore, movant asks that the Court grant the following relief! VACATE CONVITION

or any other relief to which movant may be entitled.

Signature of Attorney (ifany) —

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Motion

under 28 U.S.C. § 2255 was placed in the prison mailing system on .
(month, date, year)

Executed (signed)on (date)

 

Si gnature of Movant

If the person signing is not movant, state relationship to movant and explain why movant is not signing this motion.

 

 
